Citation Nr: 0634457	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to April 
1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In November 2004 the Board remanded this issue for further 
development and the provision of adequate notice and 
assistance to the appellant.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet.App. 268 (1998).

Although the claim had previously been characterized 
differently in adjudication by VA, in November 2004 the Board 
restyled the issue in terms of a PTSD claim; this is 
consistent with the appellant's contentions in advancing the 
claim that he currently suffers from PTSD as the result of 
traumatic experience during service.


FINDING OF FACT

The veteran does not currently suffer from PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated December 2004, including 
special notice particular to the development of PTSD claims.  
Moreover, in the December 2004 letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the December 2004 letter was 
sent to the appellant prior to a June 2006 supplemental 
statement of the case issued in connection with RO 
readjudication of the issue.  Thus, the appellant was 
provided with ample time to benefit from the notice prior to 
the most recent RO adjudication of the case.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

The December 2004 VCAA letter notified the appellant to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his claimed PTSD.  However, there has been no notice of the 
types of evidence necessary to establish a disability rating 
or an effective date for any rating that may be granted.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant with a letter in December 
2004 notifying him to submit evidence detailing the nature 
and history of his PTSD.  In any event, as the Board finds 
below that service connection is not warranted for PTSD, no 
ratings or effective dates will be assigned and any questions 
as to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded a VA PTSD examination.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  The Board notes that the veteran requested 
an additional six months of time to submit additional 
argument or evidence to the Board; however, as veteran's 
claim was filed over four years ago, there was no good cause 
shown for an extension and the request was denied.  Under 
these circumstances, no further action is necessary to assist 
the claimant with this claim.

Analysis

The veteran is claiming service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of  
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999). 

As an initial matter, the Board must determine whether or not 
the veteran has been properly diagnosed with PTSD and 
currently suffers from PTSD.  In this regard, the Board notes 
that the veteran's April 1968 service separation examination 
notes "Psychiatric-Emotionally unstable personality."  
February 1968 clinical evaluations note an impression of 
character disorder and emotional instability with a reported 
history which pre-dated the veteran's entry to service.  A 
March 1968 psychiatric evaluation, requested following 
violent and self-destructive behavior from the veteran, 
confirmed a diagnosis of an emotionally unstable personality.  
The Board observes that although a thorough history of 
pertinent events and causes for the veteran's diagnosis was 
discussed in the March 1968 psychiatric evaluation, there was 
no discussion of any traumatic in-service events nor was in-
service trauma otherwise associated with the psychiatric 
findings.

In June 1992, the veteran was afforded a VA PTSD examination 
at the facility in which he has been incarcerated.  The 
examiner noted that the claims file was available for review 
and authored a thorough discussion of his examination of the 
veteran.  The veteran discussed his service in Vietnam with 
the examiner as well as his history of violent behavior.  The 
veteran described experiencing occasional nightmares 
associated with Vietnam, but the veteran denied that the 
nightmares were a reliving of anything he actually 
experienced during his service.  At that time, the examiner's 
analysis gave an Axis II diagnosis of 'personality disorder, 
not otherwise specified, with antisocial features.'  No 
diagnosis or condition was found for Axis I or Axis III. A 
diagnosis of PTSD was not given.

This June 1992 PTSD examination report indicates that the 
veteran's symptoms were not manifestations of PTSD.  The 
report provides a diagnosis consistent with that given during 
the veteran's service and based upon information inclusive of 
the veteran's in-service symptoms.  This report must be 
accorded significant probative weight in its indication that 
the veteran did not suffer from PTSD as of June 1992; it is 
authored by a competent psychiatric specialist, reflects a 
thorough examination and interview of the veteran, and 
benefits from review of the veteran's history documented in 
the claims folder.

A May 2003 psychiatric clinic report from the veteran's 
prison facility notes that the veteran described experiencing 
nightmares, intrusive thoughts, and images of atrocities 
experienced during service in Vietnam.  The veteran was 
observed to manifest an irritable and angry mood with 
variable affect.  An assessment of "PTSD, chronic" was 
noted.  The Board finds that this report carries some 
probative weight, but that this weight is diminished to the 
extent that the assessment given does not reflect 
consideration or the veteran's documented history in the 
claims file and, moreover, the assessment offers no 
discussion to show any conformity with the DSM-IV 
requirements.

To obtain the necessary clinical clarity as to the proper 
diagnosis and etiology of the veteran's psychiatric symptoms, 
the veteran was afforded a new VA PTSD examination in January 
2006.  The report from this examination reflects complete 
review of the claims file, a thorough examination and 
interview with the veteran, and a careful accounting and 
comparison of the information reflected in the claims file 
and information presented by the veteran during interview.  
During the examination, the veteran offered a detailed 
description of his current symptoms and of a traumatizing 
event from his time in service involving the mutilation of a 
friend.

The examiner noted that the PTSD assessment which was given 
in May 2003 made no delineation of PTSD symptoms other than 
irritability, anger, nightmares and decreased concentration.  
The examiner's analysis in January 2006 was that although the 
veteran reported experiences of nightmares and flashbacks, 
"he did not report the full symptom criteria for PTSD, 
including the stressor criterion."  The examiner noted that 
the veteran's behavior in prison was apparently stable and 
that some of the veteran's reported symptoms are among those 
which the record reflects existed prior to service, including 
anger and detachment.  The examiner directly explained that 
the assessment of PTSD given by the prison's mental health 
providers did not contain any indication of pertinent 
symptoms other than increased arousal.  The examiner's 
January 2006 VA PTSD examination report does not give a 
diagnosis of PTSD, but rather gives an Axis II diagnosis of 
personality disorder not otherwise specified.

The Board finds that the January 2006 VA PTSD examination 
report finding no current PTSD is more persuasive than the 
May 2003 assessment of PTSD from the prison mental health 
provider.  More probative weight is accorded to the VA 
examination report as it is quite detailed and shows that the 
examiner was aware of and considered the veteran's history as 
well as his current symptoms.  After thoroughly reviewing the 
veteran's service records and post-service treatment records, 
examining him, and interviewing him, the VA examiner 
concluded that the veteran did not have PTSD.  Unlike the May 
2003 report offering an assessment of PTSD, the January 2006 
report reflects a thorough review of the veteran's medical 
history and a thorough psychiatric examination of the veteran 
with reference to the necessary DSM-IV criteria for PTSD 
diagnosis.  Also, the January 2006 examiner had the advantage 
of being able to review and address all of the previous 
examination reports/treatment records and take them into 
consideration before rendering an opinion.

The Board must conclude that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from PTSD.  The Board acknowledges the veteran's own 
contention that he currently suffers from PTSD due to 
traumatic experience during service.  However, although the 
veteran is competent to provide evidence regarding 
symptomatology, as a layperson he is not competent to provide 
evidence regarding diagnosis or etiology; the Board must rely 
upon the conclusions of medical experts regarding diagnosis 
and etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The weight of the competent evidence is to the 
effect that the veteran does not currently suffer from PTSD.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


